Exhibit 10.14

Base Salaries of Named Executive Officers

As of June 30, 2006, the following are the current base salaries of the named
executive officers (as defined in Item 402(a)(3) of Regulation S-K) of Cadmus
Communications Corporation:

 

Bruce V. Thomas

   $ 472,500

President and Chief Executive Officer

  

Lisa S. Licata

   $ 211,150

Senior Vice President of Human Resources and Corporate Secretary

  

Wayne B. Luck

   $ 214,302

Senior Vice President and Chief Information Officer

  

Gerard P. Lux, Jr.

   $ 300,000

President, Cadmus Specialty Packaging

  

Paul K. Suijk

   $ 275,000

Senior Vice President and Chief Financial Officer

  

Note: Compensation of Stephen E. Hare, the former Executive Vice President and
President, Publisher Services Group, is now governed by the Change in Status
Agreement, entered into on April 8, 2006.

Typically, changes in base salaries of the named executive officers are
determined each October.